NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
                                           




                   IN THE SUPREME COURT OF THE STATE OF WASHINGTON




              Certification from the United States
              Bankruptcy Court for the Western
              District of Washington in                          NO. 90331-0

              In the Matter of the Bankruptcy Petition
              of                                                  ENBANC

              LARRY CHARLES WIEBER and
              ROSE WOUDE WIEBER,                                          APR 0 2 2015
                                                                  Filed - - -----

                                         Debtor(s).



                      STEPHENS, J.-The United States Bankruptcy Court for the Western District

              of Washington has asked us whether Washington's homestead exemption law,

              chapter 6.13 RCW, applies extraterritorially to real property located in other states.

              We answer this certi-fieEl-questien-in-the--neg-at-ive;---We-h01d-that-Washington.ls-- - -

              homestead exemption law does not apply to real property outside of Washington.

                                    FACTS AND PROCEDURAL HISTORY

                      The relevant facts in this case are undisputed. Debtors Larry and Rose Wieber

              filed for chapter 13 bankruptcy relief in the United States Bankruptcy Court for the

              Western District of Washington. After abandoning any claim of homestead to their
   Wieber,
               et
                    ux. v. Kiessling,
                                   
                                       No. 90331-0                               




          residence in Blaine, Washington-in which they hold no equity-the Wiebers claimed

          a homestead exemption for real property located in Ketchikan, Alaska.

                 Creditor Bruce Kiessling objected to the Wiebers' homestead exemption,

          arguing that Washington's homestead exemption law has never been interpreted to

          apply extraterritorially. The bankruptcy court found that the Wiebers were domiciled

          in Washington, so Washington law governs the exemption question. Following a·

          hearing, the bankruptcy court concluded that Washington's homestead exemption law

          does not expressly indicate whether its terms apply to property located outside of

          Washington. To resolve this issue, the court agreed to certify the following question to

          this court: "Does the Washington homestead exemption law, RCW 6.13.010-.240,

          apply extra-territorially to real property located in other states?" Order Certifying

          Question to Wash. State Supreme Ct. at 3.

                                                ANALYSIS

                 At the outset, we recognize that our interpretation of the homestead exemption

          law is not limited to its application in bankruptcy proceedings.         The homestead

          exemption arises in proceedings involving probate, foreclosure, family law, and the

          general enforcement of judgments. However, because this case arose through the

          bankruptcy court, it is important to understand how homestead exemption laws relate

          to federal bankruptcy law.

              1. Homestead Exemptions in Bankruptcy Court

                 Bankruptcy filings create a bankruptcy estate consisting of the debtor's legal or

           equitable interests in property. 11 U.S. C. § 541 (a). Debtors may claim certain property


                                                      -2-
   Wieber,
               et
                    ux. v. Kiessling,
                                   
                                       No. 90331-0                                




          as exempt from the bankruptcy estate. 11 U.S.C. § 522(b)(1). They may choose

          between federal exemptions under 11 U.S.C. § 522(d) and exemptions provided under

          state law. 11 U.S.C. § 522(b)(2). If a debtor elects to assert a state's exemption, the

          bankruptcy court looks to the forum state's law to determine the applicability of the

          exemption.

                 Bankruptcy courts throughout the country have considered the extraterritorial

          effect of state homestead exemption laws. The majority of jurisdictions decline

          extraterritorial application of the homestead exemption to property located in another

          state. See, e.g., WILLIAM H. BROWN, LAWRENCE R. AH:ERN III & NANCY F. MACLEAN,

          BANKR. EXEMPTION MANUAL§ 4:7, at 95 (2011-2012 ed.) ("[T]he majority of courts

          have held that one state cannot assert extraterritorial jurisdiction over property in other

          states."); Dale Joseph Gilsinger, Extraterritorial Application of State's Homestead

          Exemption Pursuant to Bankruptcy Code§ 522, 47 A.L.R. FED. 2D 335, § 2, at 343

          (2010) ("State courts have repeatedly, and almost uniformly, held that a state's

          homestead exemption only extends to property located within that state."); In re Sipka,

          149 B.R. 181, 182 (D. Kan. 1992) (believing the "majority rule is correct" and

          declining extraterritorial application ofKansas's homestead law).

                 In re Capps is illustrative of the majority rule. 438 B.R. 668 (Bankr. D. Idaho

          2010). There, the court held that Idaho's homestead exemption law did not apply

          extraterritorially to property located outside of Idaho. Id. at 672. Noting that Idaho

           state courts had not addressed the issue, the bankruptcy court relied on the public policy

          discouraging "'exemption shopping,"' as recognized by the bankruptcy code and


                                                      -3-
   Wieber,
               et
                    ux. v. Kiessling,
                                   
                                       No. 90331-0                              




          Idaho's public policy protecting creditors' expectations. Id. While acknowledging that

          some courts have allowed extraterritorial application of state homestead exemptions

          where the statutes do not expressly prohibit it, the trial court in Capps reaffirmed its

          previous holding in In re Halpin, 94 I.B.C.R. 197, 198, 1994 WL 594199 (Banlcr. D.

          Idaho) that Idaho's exemption law does not allow debtors to claim a homestead in

          another state. Id. at 672-73 (distinguishing In re Arrol, 170 F.3d 934 (9th Cir. 1999)).

                The Wiebers rely on the handful of decisions holding that a state's homestead

          exemption law may apply extraterritorially to property located outside of that state if

          the law does not expressly exclude such application. Arrol, 170 F.3d 934 (applying

          California's homestead exemption law to a Michigan home); In re Drenttel, 403 F.3d

          611 (8th Cir. 2005) (applying Minnesota's homestead exemption law to an Arizona

          home); In re Stratton, 269 B.R. 716 (Bank:r. D. Or. 2001) (relying onArrol; applying

          Oregon's homestead exemption law to a California home). The cases that support

          extraterritorial application can be categorized in two groups: those based on policy and

          those based on comparing homestead exemptions with similar laws that are expressly

          limited to state residents.

                 Some courts reason that public policy supports extraterritorial application of a

          state's homestead law. The most prominent of these policy-based cases is Arrol, in

          which the court held that California's homestead exemption statute permitted debtors

          to claim an exemption for a homestead located in Michigan. 170 F.3d at 936. First,

          the court opined that the purpose of California's homestead exemption exists

          independently from state boundaries, '"provid[ing] a place for the family and its


                                                     -4-
   Wieber,
               etux.
                    v. Kiessling,
                                  
                                      No. 90331-0                               




          surviving members, where they may reside and enjoy the comforts of a home."' Id.

          (alteration in original) (quoting Strangman v. Duke, 140 Cal. App. 2d 185, 190, 295

          P.2d 12 (1956)). The court further reasoned that the homestead exemption law is

          similar in policy to a California automobile exemption law, which had been applied

          extraterritorially. Id. Lastly, the court said it found "nothing" in the state statutory

          scheme, its legislative history, or its interpretation by California courts to limit

          application of the exemption to homes within California. Id. at 937.

                On similar reasoning, the court in Drenttel held that "the location of the home

          is not relevant" under Minnesota's homestead exemption law, and the exemption is

          therefore not limited to property located in Minnesota. 403 F.3d at 615. The court in

          Drenttel relied on Arrol and a Minnesota statute to find that Minnesota's policy and

          statutory construction permits extraterritorial application. Id.

                Other courts allowing extraterritorial application of homestead exemption laws

          look to whether similar exemption laws are limited to state residents. See In re

          Stephens, 402 B.R. 1 (lOth Cir. B.A.P. 2009); In re Williams, 369 B.R. 470 (Bankr.

          W.D. Ark. 2007). These courts reason that if similar exemption laws are restricted to

          state residents, the absence of restrictive language in the homestead exemption law

          should allow extraterritorial application. Stephens, 402 B.R. at 7-8; Williams, 369 B.R.

          at 474-75. Iowa's homestead exemption law is silent as to extraterritorial application,

          while its personal property exemption law expressly restricts the exemption to Iowa

          residents. Through the logic of statutory construction, the court in Stephens therefore

          reasoned that the legislature's choice to omit such language in the homestead


                                                      -5-
   Wieber,
               et
                    ux. v. Kiessling,
                                   
                                       No. 90331-0                               




          exemption evidenced its intent for extraterritorial application. See also Williams, 369

          B.R. at 476 (similarly holding that Iowa's homestead exemption applies

          extraterritorially).

                 We recognize that these cases arise in a bankruptcy context and are thus of

          limited value here. The bankruptcy courts did not consider the full scope of the state

          homestead exemption laws or their application in other contexts. Nonetheless, these

          cases highlight that the answer to whether a state's homestead exemption laws apply

          extraterritorially turns largely on a statutory analysis. We therefore tum to an analysis

          of Washington's homestead exemption statutes.

             2. Analysis of Relevant Statutory Provisions

                 Washington's territorial legislature first recognized in statute the right to a

          homestead exemption over 150 years ago. LAWS OF 1854, ch. 27, § 253, at 178. This

          right was incorporated into article XIX, section 1 of the Washington Constitution,

          providing that "[t]he legislature shall protect by law from forced sale a certain portion

          of the homestead and other property of all heads of families." WASH. CONST. art. XIX,

          § 1. Pursuant to this constitutional power, the legislature enacted the homestead act in

           1895.1 LAWS OF 1895, ch. 64, at 109-14.

                 A "homestead" is defined as "real or personal property that the owner uses as a

          residence .... Property included in the homestead must be actually intended or used as

          the principal home for the owner." RCW 6.13.010(1). A residence that meets this

           definition is "exempt from attachment and from execution or forced sale for the debts

                  1
                      Currently codified under chapter 6.13 RCW. See LAWS OF 1987, ch. 442, § 1121.

                                                       -6-
   Wieber,
               et
                    ux. v. Kiessling,
                                   
                                       No. 90331-0                               




          of the owner up to" a statutory maximum of $125,000 in value. RCW 6.13.070(1),

          .030.

                  Determining whether the homestead exemption law applies extraterritorially is

          a matter of statutory construction. When construing statutes, the court's goal is to

          "'ascertain and carry out the legislature's intent."' Lake v. Woodcreek Homeowners

          Ass'n, 169 Wn.2d 516,526,243 P.3d 1283 (2010) (quotingArborwoodldaho, LLCv.

          City of Kennewick, 151 Wn.2d 359, 367, 89 P.3d 217 (2004)). While engaging in

          statutory construction, we first examine the plain meaning of the statute. State v. J.M,

          144 Wn.2d 472, 480, 28 P.3d. 720 (2001). In so doing, the court may examine the

          provision at issue, other provisions of the same act, and related statutes. Dep 't of

          Ecology v. Campbell & Gwinn, LLC, 146 Wn.2d 1, 10-12,43 P.3d 4 (2002).

                  We have repeatedly held that the homestead statutes are favored in the law and

          should be liberally construed. Lien v. Ho.ffinan, 49 Wn.2d 642, 649, 306 P.2d 240

          (1957); see also Macumber v. Shafer, 96 Wn.2d 568, 570, 637 P.2d 645 (1981)

          ("Homestead statutes are enacted as a matter of public policy in the interest ofhumanity

          and thus are favored in the law and are accorded a liberal construction."); First Nat'l

          Bank of Everett v. Tiffany, 40 Wn.2d 193, 202, 242 P.2d 169 (1952) ("[Homestead

          exemption laws] do not protect the rights of creditors. In fact, they are in derogation of

          such rights.").

                  This court's answer to the certified question is not limited to the analysis of a

          single statutory provision defining "homestead"; instead, we must consider the entire

          homestead exemption chapter-chapter 6.13 RCW-as contemplated by the


                                                     -7-
   Wieber,
               et
                    ux. v. Kiessling,
                                   
                                       No. 90331-0                                




          bankruptcy court.      The chapter contains no language expressly supporting or

          prohibiting extraterritorial application of the exemption to property located outside of

          Washington. The statutes defining "homestead" (RCW 6.13.010, .020), creating the

          homestead exemption (RCW 6.13.030), and limiting its application (RCW 6.13.080)

          do not expressly address this issue. It is clear the law does not directly speak to any

          extraterritorial application.

                 Significantly, chapter 6.13 RCW includes statutes with specific procedures that

          apply in nonbankruptcy contexts, many of which require actions by courts and

          agencies. See RCW 6.13.040(2)-(4), .050 (describing procedures to file declarations

          of homesteads, abandonments, and nonabandonments with "the recording officer of

          the county in which the property is situated" and specifying that declarations "must

          contain" certain statements), .090 (describing how a judgment creditor may file a lien

          on a homestead property in excess of the homestead exemption and specifying timing

          procedures for liens transferred from a "district court of this state"), .130, .150, .160,

          .190, .240 (specifying court procedures on various issues and requiring courts to act,

          stating the court "may," "shall," or "must" act in some manner). While these statutes

          also do not expressly address the issue of extraterritoriality, they are informative of

          legislative intent. "Statutes are to be read together, whenever possible, to achieve a

          'harmonious total statutory scheme ... which maintains the integrity of the respective

          statutes."' State ex rei. Peninsula Neigh. Ass 'n v. Dep 't ofTransp., 142 Wn.2d 328,

          342, 12 P.3d 134 (2000) (alteration in original) (internal quotations marks omitted)




                                                     -8-
   Wieber,
               et
                    ux. v. Kiessling,
                                   
                                       No. 90331-0                                    




          (quoting Employco Pers. Servs., Inc. v. City ofSeattle, 117 Wn.2d 606, 614, 817 P.2d

          1373 (1991)).

                These procedures plainly apply only to courts and agencies in Washington. If

          we were to interpret the homestead exemption to apply to real property located outside

          of Washington, a consistent reading would also require the same actions to be taken

          by out-of-state courts and agencies.       It is unlikely the legislature intended such

          extraterritorial application of these procedures, however, because the state lacks the

          authority to direct actions and procedures of foreign courts or foreign agencies. Nor

          can the procedural aspects of the law be jettisoned. The homestead exemption law

          operates through its statutory procedures that direct courts and agencies. For this

          reason, the homestead exemption law cannot apply to real property located outside of

          Washington without necessarily triggering its procedural requirements. It would be

          inconsistent with the comprehensive legislative scheme to apply some but not all

          portions of the homestead law extraterritorially.          "The court must . . . avoid

          constructions that yield unlikely, absurd or strained consequences." Kilian v. Atkinson,

           147 Wn.2d 16, 21, 50 P.3d 638 (2002).

                 Instead, a harmonious reading of the statutes under chapter 6.13 RCW supports

          limiting the law's application to real property located in Washington.                    This

          interpretation is supported by RCW 6.13.090, which states, in relevant part:

                 A judgment against the owner of a homestead shall become a lien on the value
                 of the homestead property in excess of the homestead exemption from the time
                 the judgment creditor records the judgment with the recording officer of the
                 county where the property is located. However, if a judgment of a district court
                 of this state has been transferred to a superior court, the judgment becomes a
                 lien from the time of recording with such recording officer a duly certified


                                                       -9-
   Wieber,
               et
                    ux. v. Kiessling,
                                   
                                       No. 90331-0                                   



                 abstract of the record of such judgment as it appears in the office of the clerk
                 in which the transfer was originally filed.

          (Emphasis added.) This statute sheds light on the question before us. The homestead

          exemption law is designed to allow debtors to shield certain-not all-assets from

          creditors, so this statute is a crucial component of the law. It describes how the excess

          value of a homestead property, i.e., value exceeding $125,000, may be subject to a lien

          by a creditor's judgment. In the context of recording a lien, the statute emphasizes that

          it applies to district courts "of this state." Jd. Just as with the court procedures

          described earlier, these types of liens are governed by state law and cannot be applied

          in a foreign jurisdiction. See RCW 4.56.190.

                 Our interpretation is strongly supported by considering the context of Title 6

          RCW in which Washington's homestead exemption law is found: that portion is

          entitled "Enforcement of Judgments." (Emphasis omitted.) Title 6 RCW grants

          Washington courts the power to enforce judgments, describes the procedures required

          to enter judgments, and sets forth limitations on the enforcement of judgments. The

          homestead exemption law, like the other exemptions in Title 6 RCW, places limitations

          on a Washington court's power to enforce judgments. See ch. 6.15 RCW, entitled

          "Personal Property Exemptions." (Emphasis omitted.)

                 General provisions of Title 6 RCW expressly limit the application of

          exemptions, including chapter 6.13 RCW (the homestead exemption), to courts in

          Washington. RCW 6.01.010 states, "[T]the provisions of this chapter and of chapter[

           ] 6.13 ... apply to both the superior courts and district courts ofthis state." (Emphasis
           added.) This provision should be understood to limit the homestead exemption law to


                                                       -10-
   Wieber,
               et
                    ux. v. Kiessling,
                                   
                                       No. 90331-0                                




          its application in Washington courts. 2 This language is in contrast to California's

          homestead exemption law, as interpreted inArrol, where the court found "nothing" in

          the statutory scheme indicating a legislative intent to limit extraterritorial application

          of the law.    170 F.3d at 937. When the legislature created our statute, it made

          comprehensive amendments to the homestead exemption law in the same bill.           LAWS

          OF   1987, ch. 442, §§ 201-225. While those amendments are not directly relevant to

          the question before us, they indicate that the legislature considered the entirety of

          chapter 6.13 RCW when it provided for its application to "courts of this state." RCW

          6.01.010.

                  While we have repeatedly held that the homestead exemption law is entitled to

          a liberal construction, the structure of the homestead exemption law indicates a

          legislative intent to limit application to homestead protection in Washington.          A

          comprehensive reading of the homestead exemption law, which includes consideration

          of Title 6 RCW, shows that the exemption is intertwined with procedures and

          requirements that can apply only to courts and agencies in Washington. Further, Title

          6 RCW expressly states that the homestead exemption law applies to the courts of"this

          state." RCW 6.01.010.

                  The Wiebers have not shown how the Washington-specific procedures under

          chapter 6.13 RCW can be harmonized with an extraterritorial application of the

                  2
                  An alternative reading of the statute may suggest that it describes only Washington
          court procedures but does not limit a debtor's ability to exempt a homestead in another
          state. However, there is no language in this statute, chapter 6.13 RCW, or Title 6 RCW
          that supports such an interpretation. As noted, the statute provides a comprehensive
          scheme.

                                                     -11-
   Wieber,
               et
                    ux. v. Kiessling,
                                   
                                       No. 90331-0                              




          homestead exemption law. We cannot ignore the procedural aspects of the law, as the
          certified question asked whether the homestead exemption law, in its entirety, applies
          to real property located in other states. That this question arises in the context of
          bankruptcy proceedings cannot change the answer; our interpretation of the statute
          must appreciate all of its applications.
                 States have an interest in ensuring that their homestead exemption policies apply
          within their own jurisdiction because each state has unique laws that dictate the
          existence, scope, and nature of their homestead exemptions. Applying Washington's
          homestead exemption law to property located in another state may place competing
          policies at odds, as would application of another state's homestead exemption law to
          property located within Washington.
                 The following homestead exemption policies of several states illustrate this
          principle. For example, some states do not afford debtors a homestead exemption at
          all. See N.J. STAT. ANN.§ 2A:17-17 (indicating that generally, all real estate shall be
          liable for judgments); 42 PA. CoNs. STAT. ANN. § 8124 (exempting particular property
          from execution but not including homesteads). In stark contrast, several states allow
          exemptions for the value of the entire homestead, with some acreage limitations, unlike
          Washington, which has a statutory maximum value of$125 ,000. See lowACoDE ANN.
          § 561.2; FLA. CONST. art. X,§ 4; TEX PROP. CODE ANN. § 41.002. Other states place
          varying exemption limits on homesteads located in urban or rural areas. See ARK.
          CODE ANN.§ 16-66-210 (limiting homesteads located inside cities, towns, or villages
          to 1 acre and those outside to 160 acres); LA. REv. STAT. ANN. § 20:1 (limiting


                                                     -12-
                                             
              Wieber, et ux. v. Kiessling, No. 90331-0




              homesteads located inside municipalities to 5 acres and those outside to 200 acres);

              OR. REv. STAT. § 18.402 (limiting homesteads located inside towns or cities to one

              block and those outside to 160 acres). Lastly, some states afford more protections to

              debtors depending on their marital status, custody of minor children, age, or disability.

              See ARK. CoDE ANN.§ 16-66-210 (allowing a homestead exemption only for debtors

              who are married or the head of the family); CAL. CN. PROC. CoDE§ 704.730 (allowing

              more protections for debtors or spouses who are 65 years of age or older or who are

              physically or mentally disabled); TENN. CODE ANN. § 26-2-301 (allowing more

              protections for debtors with minor children, married debtors, and debtors who are 62

              years of age or older). Washington, too, affords debtors unique protections. Since the

              homestead act was enacted in 1895, married debtors have been able to claim

              homesteads from community property, a principle of family law that very few states

              recognize. See LAWS OF 1895, ch. 64, § 2, at 109, codified at RCW 6.13.020.

                     In sum, the context of our homestead exemption law shows a legislative scheme

              that limits its application to property located in Washington. Legislative intent to

              provide only for an in-state homestead exemption is further evidenced by the express

              limitation of related homestead procedures of courts in Washington under RCW

              6.01.010. Further, states have an interest in limiting application of their homestead

              exemption laws to property located within their jurisdiction because each sovereign has

              unique homestead exemption policies.




                                                         -13-
   Wieber,
               et
                    ux. v. Kiessling,
                                   
                                       No. 90331-0                           




                                            CONCLUSION
                 We answer the certified question in the negative.      While the homestead

          exemption law does not expressly prohibit extraterritorial application, reading the

          statutes in context shows a legislative intent to limit application to Washington. We

          hold that Washington's homestead exemption law does not apply to property located in

          other states.




                                                   -14-
     et
          Wieber, ux. v. Kiessling,
                                 
                                     No. 90331-0                     




          WE CONCUR:




           7?1-a~/ c.~

      (~_,_




                                                -15-
                                          
          In re the Bankruptcy Petition of Wieber et ux., Debtors
          (Wiggins, J., dissenting)




                                                  No. 90331-0

                   WIGGINS, J. (dissenting)-! would decline to answer the certified question

          because I believe that the United States Bankruptcy Court for the Western District of

          Washington has inadvertently presented us with a question whose answer actually

          turns on federal law rather than Washington law. The relevant statute whose scope

          determines the applicability of our homestead exemption in a federal bankruptcy case

          is not Washington's homestead act in and of itself (ch. 6.13 RCW), but rather the

          federal statute that permits a debtor to invoke our homestead act in a federal

          bankruptcy court. Because construing the scope of a federal statute is not a question

          of "the local law of this state," RCW 2.60.020 does not apply and we should decline

          to answer the certified question.

                   The majority opinion examines our homestead act in isolation, ignoring the

          possibility that, owing to the operation of federal law, our homestead exemption might

          reach further in the federal bankruptcy context than in the context of cases filed in our

          own district and superior courts. The majority correctly recognizes that a court's goal

          when construing statutes is to ascertain and carry out the legislature's intent, but it

          fails to recognize that in federal bankruptcy, the relevant legislature whose intent must

          be ascertained is the one that created the federal bankruptcy system and its attendant

          exemptions-the United States Congress.
   In re                                         
                 the Bankruptcy Petition of Wieber et ux., Debtors, No. 90331-0
          (Wiggins, J., dissenting)

                                                   ANALYSIS

                   When the debtors in this case filed their bankruptcy petition, they invoked the

          federal bankruptcy code's exemption statute, 11 U.S.C. § 522(b). That statute gives

          debtors the ability to choose between two sets of exemptions. 11 U.S.C. § 522(b)(1).

          Specifically, a debtor may claim either an enumerated list of federal exemptions,           see
          11 U.S.C. § 522(d), or the exemptions available under the "State or local law" of the

          debtor's domicile, 11 U.S.C. § 522(b)(3)(A). Under§ 522's definition of "domicile," a

          debtor who moves to a new state within two years of filing a federal bankruptcy petition

          is deemed to be domiciled in his former state and thus may not claim the state law

          exemptions of his new state. 1 The parties do not appear to dispute that Washington is

          the debtors' domicile in this case under§ 522. 2

                   The determinative issue in this case is how to interpret the scope of § 522

          because it is only through § 522 that our homestead act is relevant in a federal


          1   Congress defined the debtor's "domicile" for the purposes of claiming exemptions as
                   the place in which the debtor's domicile has been located for the 730 days
                   immediately preceding the date of the filing of the petition or if the debtor's
                   domicile has not been located in a single State for such 730-day period, the
                   place in which the debtor's domicile was located for 180 days immediately
                   preceding the 730-day period or for a longer portion of such 180-day period
                   than in any other place.
          11 U.S.C. § 522(b)(3)(A). Section 522 appears to supersede state conflict-of-law rules with
          respect to exemptions in federal bankruptcy; if a state's rules would lead to the application of
          the law of a state other than that of the debtor's domicile, it would impermissibly undercut §
          522(b)(3)(A)'s domicile-based exemption scheme and thus would be invalid under the
          supremacy clause. U.S. CoNST. art. VI, cl. 2; see, e.g., Hines v. Davidowitz, 312 U.S. 52, 67,
          61 S. Ct. 399,85 L. Ed. 581 (1941) (a state law provision is invalid if it "stands as an obstacle
          to the accomplishment and execution of the full purposes and objectives of Congress" as
          expressed in a federal statute).

          2A state may partially opt out of this exemption scheme and bar its residents from using the
          enumerated list of federal exemptions, 11 U.S.C. § 522(b)(2), although federal exemptions


                                                          2
                                                 
          In re the Bankruptcy Petition of Wieber et ux., Debtors, No. 90331-0
          (Wiggins, J., dissenting)

          bankruptcy case. The majority seems to assume that when Congress chose to permit

          debtors to claim state law exemptions under § 522(b)(3)(A), it intended for federal

          courts to be subject to the same geographic and jurisdictional constraints that state

          courts .face. But that is not necessarily true. Another possible construction is that

          Congress intended through§ 522(b)(3)(A) to incorporate state law provisions covering

          the categories and amounts of exempt property, but without restrictions, including

          geographic limitations, that prejudice recently relocated debtors. See Laura B. Bartell,

          The Peripatetic Debtor: Choice of Law and Choice of Exemptions, 22 EMORY BANKR.

          DEV. J. 401, 418-20 (2006). This interpretation, which the debtors urge in their brief,

          seems consistent with the liberal, prodebtor construction that federal courts apply to

          exemptions under§ 522. See, e.g., In re Arrol, 170 F. 3d 934, 937 (9th Cir. 1999) ("[W]e

          are mindful of the strong policy underlying both California law and federal bankruptcy

          law to interpret exemption statutes liberally in favor of the debtor."); In re Glass, 164

          B.R. 759, 764 (B.A.P. 9th Cir. 1994) (recognizing "that the availability of exemptions is

          to be liberally construed in favor of the debtor").

                   Despite the fact that the bankruptcy court has sought our opinion on this matter,

          I do not believe it is our place to tell a federal bankruptcy court which of these

          interpretations of a federal statute is correct. The bankruptcy court, which handles

          exemptions arising under§ 522 on a daily basis, is better positioned than this court to




          specified in other subsections of§ 522 still apply, 11 U.S.C. § 522(b)(3)(A). While a state may
          bar a resident from claiming the federal exemptions, § 522 does not contain a parallel
          provision giving states the authority to bar its residents from using the state's own exemptions.
          Washington has not opted out of the federal exemption scheme, thus leaving § 522
          undisturbed with respect to Washington residents.

                                                         3
                                            
          In re the Bankruptcy Petition of Wieber et ux., Debtors, No. 90331-0
          (Wiggins, J., dissenting)

          discern Congress's intent in § 522. Regardless, construing a federal statute is not a

          matter of Washington state or local law, and RCW 2.60.020 therefore does not give

          us the authority to answer this certified question.

                   To the extent our own legislature's intent is relevant here-and for the reasons

          stated above, I do not believe it is-the legislative intent behind Washington's

          homestead act supports permitting a federal bankruptcy court to apply our homestead

          exemption to property owned by Washingtonians wherever that property is located.

          As the majority correctly recognizes, the homestead act is a remedial statute that is

          entitled to liberal construction. Majority at 7, 11. The majority further acknowledges

          the homestead act "contains no language expressly supporting or prohibiting

          extraterritorial   application   of the exemption to property located outside of

          Washington." /d. at 8. The plain language of the homestead act thus does not preclude

          a Washingtonian from exempting a homestead that is located in another state.

          Nevertheless, the majority concludes that our legislature did not intend for our

          homestead exemption to be applied to property physically located outside Washington

          because chapter 6.13 RCW contains provisions specifying that Washington state

          agencies and courts would be responsible for enforcement. /d. at 8-11 (citing RCW

          6.13.040(2)-(4), .050, .090, .130, .150, .160, .190, .240).

                   This conclusion misses the point. At most, the statutes cited by the majority

          merely recognize that     our own courts and other state institutions lack the authority to
          apply Washington law extraterritorially. They say nothing about whether a federal

          court-a court not subject to the same geographic and jurisdictional restrictions as our




                                                        4
                                                  
          In re the Bankruptcy Petition of Wieber et ux., Debtors, No. 90331-0
          (Wiggins, J., dissenting)

          own courts-has the power to do so. 3 Because we must construe the homestead act

          liberally, I do not believe its references to local courts and agencies can be construed

          as limiting the manner in which the exemption may be applied by a federal bankruptcy

          court.

                   In any case, our own legislature's intent is not relevant to whether§ 522 grants

          federal bankruptcy courts the authority to apply Washington's homestead exemption

          to a Washingtonian's homestead in Alaska. If the bankruptcy court determines that

          Congress did not intend to incorporate certain state law restrictions into the § 522

          exemption scheme, then it may apply our homestead exemption to the disputed

          property in this case. If it reaches the opposite concluston, it may reject the debtors'

          attempt to claim an exemption on their Alaska property. Either way, the question

          ultimately turns on an interpretation of a federal statute, not on an interpretation of

          Washington law.

                                                 CONCLUSION

                   For these reasons, I would decline to answer the certified question.




          3 It is worth noting that most of the references to local courts that the majority cites appeared
          in the version of the homestead act that our legislature enacted in 1895. See LAWS OF 1895,
          ch. 64, at 109; id. §§ 13 (corresponding to today's RCW 6.13.130), 17 (.150), 18 (.160), 22
          (.190), 29 (.240); see also id. §§ 9, 11, 16, 26 (other provisions referring to actions by
          Washington courts). Given that Congress did not pass the first uniform federal bankruptcy
          law until1898 and did not create the current federal bankruptcy exemption scheme until1978,
          our legislature could not possibly have had modern federal bankruptcy law in mind when it
          created the homestead exemption. It would be anachronistic, then, to look to the legislative
          intent behind the statutes the majority cites when considering how our homestead exemption
          applies in federal bankruptcy.

                                                         5
                                      
          In re the Bankruptcy Petition of Wieber et ux., Debtors, No. 90331-0




                   I dissent.




                                                        6